 


113 HR 2284 IH: To amend title 4, United States Code, to authorize members of the Armed Forces not in uniform and veterans to render a military salute during the recitation of the pledge of allegiance.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2284 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Terry introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4, United States Code, to authorize members of the Armed Forces not in uniform and veterans to render a military salute during the recitation of the pledge of allegiance. 
 
 
1.Military salute during recitation of pledge of allegiance by members of the Armed Forces not in uniform and by veteransSection 4 of title 4, United States Code, is amended by adding at the end the following new sentence: Members of the Armed Forces not in uniform and veterans may render the military salute in the manner provided for persons in uniform.. 
 
